Case 2:19-cv-06791-CAS-GJS Document 46 Filed 10/06/20 Page 1 of 16 Page ID #:714



   1
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9          CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION
  10
  11   WELLS FARGO BANK, NATIONAL            Case No. 2:19-cv-06791-CAS-GJSx
       ASSOCIATION, as securities
  12   intermediary                             [PROPOSED] ORDER GRANTING
                                                STIPULATED ORDER
  13                   Plaintiff,               REGARDING ELECTRONICALLY
                                                STORED INFORMATION AND
  14              v.                            DOCUMENT PRODUCTION
  15   TRANSAMERICA LIFE
       INSURANCE COMPANY,
  16
                       Defendant.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            1
Case 2:19-cv-06791-CAS-GJS Document 46 Filed 10/06/20 Page 2 of 16 Page ID #:715



   1          Plaintiff Wells Fargo Bank, National Association, as securities intermediary
   2   and Defendant Transamerica Life Insurance Company, by and through their
   3   undersigned counsel, respectfully stipulate and agree, subject to the Court’s
   4   approval, as follows:
   5   1.     PURPOSES AND LIMITATIONS
   6          This Order specifies the form in which both Parties and non-parties must
   7   produce Hard Copy Documents and Electronic Files for use in this Action. This
   8   Order also memorializes the Parties’ agreement regarding non-waiver and clawback
   9   rights. The production of Hard Copy Documents or Electronic Files in a manner
  10   consistent with the specifications set forth in this Order will, absent exceptional
  11   circumstances, be sufficient to satisfy a Producing Party’s obligation to produce its
  12   materials in reasonably useable form and as they are maintained in the usual course
  13   of business. The requirements of this Order may be modified by agreement of the
  14   Parties or upon further order of the Court for good cause shown. This Order does
  15   not alter or expand the Parties’ discovery obligations or rights. The Parties reserve
  16   all rights under the Federal Rules of Civil Procedure and the Federal Rules of
  17   Evidence for matters relating to the discovery and production of Electronically
  18   Stored Information.
  19   2.     DEFINITIONS
  20          2.1    Action: Wells Fargo Bank, National Association v. Transamerica Life
  21   Insurance Company, Case No. 2:19-cv-06791-CAS-GJSx.
  22          2.2    Electronic File: A computer generated file that is maintained in
  23   electronic form in the usual course of business. Electronic Files include, but are not
  24   limited to, email (e.g., .msg), spreadsheet files (e.g., .xls files), slide presentation
  25   files (e.g., .ppt), word processing files (e.g., .doc files), image files (e.g., .pdf), and
  26   container files (e.g., .pst, .zip).
  27          2.3    Hard Copy Document: A document that is maintained in hard copy or
  28   paper form.
                                                    2
Case 2:19-cv-06791-CAS-GJS Document 46 Filed 10/06/20 Page 3 of 16 Page ID #:716



   1          2.4    Order: This Stipulated Order Regarding Document and Electronically
   2   Storied Information Production filed and entered in this Action.
   3          2.5    Owner Specific Documents: Hard Copy Documents and Electronic
   4   Files that include (a) the policy files for policies other than Wells Fargo’s policies
   5   at issue in the Action; (b) call recordings concerning policies other than Wells
   6   Fargo’s policies at issue in the Action; (c) any other documents that Transamerica
   7   will identify for Wells Fargo that concern only individual policies other than Wells
   8   Fargo’s policies at issue in the Action.
   9          2.6    Parties: Wells Fargo and TLIC.
  10          2.7    Party: Wells Fargo or TLIC, as applicable.
  11          2.8    Producing Party: A party that produces Hard Copy Documents,
  12   Electronic Files, or other material in connection with this litigation in response to
  13   document requests, compulsory process, or voluntarily.
  14          2.9    Receiving Party: A party that receives Hard Copy Documents,
  15   Electronic Files, or other material from a Producing Party in connection with this
  16   litigation.
  17          2.10 Related Actions: Feller v. Transamerica Life Ins. Co., Case No. 16-
  18   1378; EFG Bank, AG, Cayman Branch, et. al., v. Transamerica Life Insurance
  19   Company, Case No. 2:16-cv-08104; Lois Thompson, et al. v. Transamerica Life
  20   Insurance Co., Case No. 2:18-cv-05422-CAS-GJS.
  21          2.12 TLIC: Defendant Transamerica Life Insurance Company.
  22          2.13 Wells Fargo: Plaintiff Wells Fargo Bank, National Association, as
  23   securities intermediary.
  24          2.14 Wolf Documents: All Hard Copy Documents and Electronic Files that
  25   were produced or agreed to be produced by TLIC in The Wolf 2005 LLC v.
  26   Transamerica Life Insurance Company, No. 2:17-cv-00994-CAS-GJSx (C.D. Cal.
  27   filed on Feb. 7, 2017)
  28
                                                  3
Case 2:19-cv-06791-CAS-GJS Document 46 Filed 10/06/20 Page 4 of 16 Page ID #:717



   1   3.       PRODUCTION OF DOCUMENTS IN RELATED ACTIONS
   2            The Parties agree that the Wolf Documents are deemed produced by TLIC to
   3   Wells Fargo in this Action. TLIC will produce to Wells Fargo a complete set of
   4   Hard Copy Documents and Electronic Files it has produced before entry of this
   5   Order in the Related Actions as they were produced in the Related Actions, except
   6   for Owner Specific Documents in the Related Actions, certain class data documents
   7   produced in Thompson, and the Wolf Documents, on or before October 2, 2020, or
   8   as otherwise agreed by counsel. TLIC will continue to produce to Wells Fargo a
   9   complete set of Hard Copy Documents and Electronic Files that it has produced
  10   after entry of this Order in the Related Actions, except for Owner Specific
  11   Documents, within 14 days of production in the Related Actions. TLIC will
  12   produce to Wells Fargo all depositions taken against TLIC or TLIC-affiliated
  13   witnesses in the Related Actions and in the action LSH Co., et. al. v. Transamerica
  14   Life Insurance Co., No. 2:18-cv-09711 (C.D. Cal. filed November 16, 2018) on or
  15   before October 2, 2020, or as otherwise agreed by counsel. Wells Fargo reserves all
  16   rights to request Owner Specific Documents to the extent they are relevant to the
  17   claims or defenses in this Action, and TLIC reserves all rights to object to any such
  18   discovery requests.
  19   4.       PRODUCTION FORMAT SPECIFICATIONS
  20            4.1   General Form of Production. Except as provided in Sections 4.2, 4.3,
  21   and 4.81, all Electronic Files and Hard Copy Documents shall be produced as
  22   single-page, black and white, Group IV TIFF image files with the associated text
  23   and metadata specified in this Section 4.1.
  24                  4.1.1 Image Requirements. TIFF images files shall be of at least 300
  25   dpi resolution. The page orientation (i.e., portrait or landscape) of a TIFF image file
  26   shall be the same as the underlying document from which the TIFF image is
  27
       1
  28       All section references refer to this Order.
                                                    4
Case 2:19-cv-06791-CAS-GJS Document 46 Filed 10/06/20 Page 5 of 16 Page ID #:718



   1   created. The page size of a TIFF image file shall be 8.5 x 11 inches unless, in the
   2   reasonable judgment of the Producing Party, a particular document requires a
   3   different page size. Each TIFF image shall be branded with a Bates number that
   4   must: (1) be unique across the entire document production; (2) maintain a constant
   5   length of nine numeric digits (including 0-padding) across the entire production; (3)
   6   be sequential within a given document; and (4) include a three-letter prefix
   7   identifying the Producing Party followed by a single-dash. However, to the extent
   8   certain Electronic Files and Hard Copy Documents were produced in the Related
   9   Actions and also produced in this Action, the Bates number shall be consistent with
  10   the Bates number used in the respective action. Each TIFF image file shall be
  11   named with the same page-level Bates number branded on the underlying image.
  12                4.1.2 Text Requirements. All Electronic Files and Hard Copy
  13   Documents shall be produced with a corresponding multipage text file (i.e., one
  14   .TXT file per Electronic File or Hard Copy Document as opposed to one text file
  15   per page). The text file for an Electronic File shall be created by extracting text
  16   directly from the underlying native file, unless the Electronic File must be redacted
  17   prior to production, in which case the text file shall be generated by applying
  18   industry standard OCR technology to the redacted version of the Electronic File.
  19   The text file for Hard Copy Documents shall also be created using industry standard
  20   OCR technology. Each text file shall be named with the beginning Bates number of
  21   the Electronic File or Hard Copy Document to which the text file relates.
  22                4.1.3 Metadata Requirements. Electronic Files shall be produced with
  23   metadata specified in Exhibit A to this Order, unless such metadata contains
  24   information subject to the attorney client privilege or work product protection. Hard
  25   Dopy Documents shall be produced with the metadata specified in Exhibit B to this
  26   Order.
  27         4.2    When Native Production Required. Unless redaction is necessary, the
  28   following types of Electronic Files shall be produced in native format, whether they
                                                  5
Case 2:19-cv-06791-CAS-GJS Document 46 Filed 10/06/20 Page 6 of 16 Page ID #:719



   1   exist as attachments to emails, embedded files, or standalone files: (1) spreadsheet
   2   files such as Excel (including .csv and similar files); (2) Microsoft Access files; and
   3   (3) audio or video files such as .wav or .mpeg files. If redactions of spreadsheet
   4   files or slide presentation files are necessary, then the files may be produced in
   5   TIFF in accordance with Section 4.1 so long as the files are TIFFed in a manner
   6   that will yield production of all non-redacted content, including, as examples,
   7   speaker’s notes, hidden rows and columns, and comments. Spreadsheet files may
   8   be redacted in native format if redactions in non-native format is unduly
   9   burdensome or not reasonably feasible. Any party electing to redact a spreadsheet
  10   in native format must indicate, at the time of production, which spreadsheets were
  11   redacted in native format and, upon request of the receiving party, specify and
  12   explain what content was redacted if not readily apparent on the face of the
  13   redacted spreadsheet. The parties must maintain an unaltered, unredacted version
  14   of the spreadsheet until the final disposition of the litigation, and nothing in this
  15   Order waives the right of either party to challenge the scope or permissibility of any
  16   redactions. If the parties encounter Access files or audio or video files containing
  17   privileged content, the parties shall meet and confer to determine a suitable manner
  18   of producing the non-privileged content contained in these files.
  19         4.3    When Native May Be Requested. A party may also request that an
  20   Electronic File originally produced in TIFF pursuant to Section 4.1 be produced in
  21   native. A Producing Party shall honor such a request where the TIFF version of the
  22   Electronic Document omits relevant, substantive content included in the native file
  23   or where the TIFF version suffers material, adverse formatting changes as a result
  24   of the conversion to TIFF, such as the loss of meaningful color distinctions or
  25   burdensome page volume.
  26         4.4    Production Specifications For Native Files. When producing an
  27   Electronic File in native pursuant to Section 4.2 or 4.3, a Producing Party shall:
  28
                                                   6
Case 2:19-cv-06791-CAS-GJS Document 46 Filed 10/06/20 Page 7 of 16 Page ID #:720



   1                  1.    Provide a corresponding single-page TIFF placeholder
   2   stating “Document Produced in Native.” The placeholder shall be branded
   3   with a Bates number meeting the requirements of Section 4.1.1.
   4                  2.    Name the produced version of the electronic file with the
   5   Bates number affixed to the TIFF placeholder corresponding to the Electronic
   6   File.
   7                  3.    Provide the text and metadata, including the original file
   8   name of the underlying Electronic File, required under Section 4.1.
   9           4.5    Load Files. All productions of Electronic Files and Hard Copy
  10   Documents shall be accompanied with data load files and image load files. Each
  11   Producing Party shall provide data and image load files in a format that is
  12   reasonably necessary to allow a Receiving Party to load productions to its
  13   document review or case management database.
  14           4.6    Family Relationships of Electronic Files. Parent-child relationships
  15   between Electronic Files (e.g., the association between an attachment and its parent
  16   e-mail), must be preserved by assigning sequential Bates numbers to all files within
  17   a parent-child group, and by providing accurate attachment ranges for those files in
  18   the metadata fields required by Exhibit A.
  19           4.7    Scanning and Unitization Requirements for Hard Copy Documents.
  20   The Parties agree to use reasonable efforts to ensure that Hard Copy Documents are
  21   unitized such that: (1) multiple, distinct documents are not merged into a document
  22   range; and (2) distinct documents are not split into multiple document ranges. The
  23   Parties also agree to use reasonable efforts to maintain the family relationships of
  24   Hard Copy Documents by scanning and Bates numbering those documents in
  25   sequential order. This provision does not obligate any party to produce documents
  26   in a manner other than in which those documents were kept in the ordinary course
  27   of business.
  28
                                                  7
Case 2:19-cv-06791-CAS-GJS Document 46 Filed 10/06/20 Page 8 of 16 Page ID #:721



   1          4.8    Enterprise Level Databases. This Order does not govern the manner in
   2   which information maintained in enterprise level databases must be produced. The
   3   Parties shall meet and confer, as necessary, regarding the production format of
   4   information maintained in such databases.
   5          4.9    Preservation of Metadata. The Parties shall use industry standard
   6   technology and processes to preserve the metadata required to be produced for
   7   Electronic Files under Section 4.1.3. However, the Parties also acknowledge that in
   8   some circumstances it may be more efficient to collect Electronic Files informally,
   9   such as by making a simple electronic copy of a file discovered during the course of
  10   a witness interview. In that instance, the Parties will meet and confer, in good faith,
  11   on the utilization of informal collection methods for such Electronic Files,
  12   including the number of Electronic Files that may be collected in that matter and
  13   how to address the production of original metadata of these files if that metadata
  14   becomes of material importance during the course of the litigation. Nothing in this
  15   Order is intended to permit a Producing Party to convert a file that is ordinarily
  16   maintained as an Electronic File to a Hard Copy Document for production in this
  17   litigation.
  18          4.10 Placeholders for Wholly Privileged Family Members. If a Producing
  19   Party withholds a wholly privileged Electronic File that is part of a family group
  20   containing responsive Electronic Files that are not wholly privileged, the Producing
  21   Party shall produce a placeholder TIFF image for the wholly privileged Electronic
  22   File in lieu of producing it. For Electronic Files withheld as privileged, the
  23   placeholder shall state: “Document Withheld as Privileged.” Placeholder images
  24   shall also be branded with a Bates number meeting the requirements of Section
  25   4.1.1. The metadata fields set forth in Exhibit B shall be populated for files
  26   withheld pursuant to this Section 4.10. If a Producing Party, for any reason,
  27   subsequently produces an Electronic File withheld and place-holdered pursuant to
  28   this Section 4.10, that Producing Party shall produce that Electronic File pursuant to
                                                  8
Case 2:19-cv-06791-CAS-GJS Document 46 Filed 10/06/20 Page 9 of 16 Page ID #:722



   1   the production format specifications of this Order that would have been applicable
   2   to the Electronic File had it been produced initially as opposed to place-holdered,
   3   except that the Producing Party shall apply an appropriate numerical suffix to the
   4   Bates number of the file to account for instances where the produced version of the
   5   file occupies more pages than the original placeholder image for the file.
   6          4.11 Error Files. If a responsive Electronic File otherwise subject to
   7   production in TIFF under this Order cannot be converted to TIFF without error due
   8   to corruption, password protection, or some other issue, the Electronic File shall be
   9   produced in native pursuant to the requirements of Sections 4.2 and 4.3.
  10          4.12 Production of Container Files. The Parties need not produce container
  11   files (e.g., .zip) so long as the responsive contents of those files are produced in
  12   accordance with the specifications of this Order.
  13          4.13 De-duplication. A Producing Party shall use industry standard
  14   technology to remove exact duplicates (based on MD5 Hash Values) from its
  15   production of Electronic Files so long as all custodians who possessed copies of a
  16   given file and for whom a Producing Party has agreed or is obligated to produce
  17   documents are identified in the relevant metadata fields. Electronic Files and
  18   attachments may only be de-duplicated on a message unit or family basis. A party
  19   may also use industry standard message threading technology to remove email
  20   messages where the content of those messages, and any attachments, are wholly
  21   contained within a later email message. Upon request of a Receiving Party, a
  22   Producing Party shall identify the technology it is using to deduplicate its document
  23   production.
  24          4.14 Hidden Text and Track Changes. Unless redactions are necessary to
  25   remove privileged material, Electronic Files produced in TIFF shall be produced so
  26   that hidden text and track changes are showing and reflected in both the image and
  27   text files.
  28
                                                  9
Case 2:19-cv-06791-CAS-GJS Document 46 Filed 10/06/20 Page 10 of 16 Page ID #:723



    1         4.15 Withholding or Redacting Non-Responsive Content. The parties shall
    2   not withhold or redact non-responsive documents that are otherwise part of a family
    3   group containing responsive documents or information.
    4         4.16 Text for Redaction Boxes. With the exception of native redactions to
    5   spreadsheets, as specified in this Order above, the parties will specify on the face of
    6   their redactions the basis for the redactions (i.e., “Redacted for Privilege”). The
    7   parties will not use black-box redactions.
    8   5.    METHOD OF PRODUCTION
    9         5.1    The Producing Party shall produce its Electronic Files and/or Hard
   10   Copy Documents via secure FTP or on electronic storage media such as CDs,
   11   DVDs, or USB hard drives. Each piece of electronic storage media shall be
   12   assigned a sequential volume number that identifies the party to whom the volume
   13   is attributable (e.g., TLIC001).
   14         5.2    A Producing Party shall accompany each production of Electronic
   15   Files and/or Hard Copy Documents with a cover letter specifying: (1) the volume or
   16   volumes comprising the production; and (2) the Bates range or ranges of the
   17   materials being provided on each volume and whether those Bates ranges contain
   18   any known gaps.
   19   6.    NON-WAIVER AND CLAWBACK PROVISION
   20         6.1    No Fault Non-Waiver Provision. Pursuant to Federal Rules of
   21   Evidence 502(d), the production or disclosure of information containing material
   22   subject to a claim of attorney-client privilege or work product protection shall not
   23   constitute a waiver of the attorney-client privilege or work product protection
   24   applicable to such material, in this or any other proceeding, unless (a) the
   25   production or disclosure was made with the expressed intent by the Producing Party
   26   to waive the attorney-client privilege or work product protection or (b) the
   27   Producing Party making the production or disclosure has affirmatively used or
   28
                                                  10
Case 2:19-cv-06791-CAS-GJS Document 46 Filed 10/06/20 Page 11 of 16 Page ID #:724



    1   relied on the specific material that is subject to the claim of attorney-client privilege
    2   or work product protection.
    3         6.2    Clawback Procedures. When a Producing Party gives notice to a
    4   Receiving Party that a Hard Copy Document or Electronic File subject to a claim of
    5   privilege or other protection has been inadvertently produced, the obligations of the
    6   receiving party are those set forth in Federal Rules of Civil Procedure 26(b)(5)(B).
    7   7.    SEARCH METHODOLOGY
    8         The parties agree to meet and confer in good faith regarding document
    9   custodians, date range limitations, search terms, and other means of limiting the
   10   number of documents requiring collection and review.
   11   8.    MISCELLANEOUS PROVISIONS
   12         8.1    Non-Party Discovery. Any party that issues a non-party subpoena shall
   13   include a copy of this Order as part of the subpoena and shall request that the non-
   14   party produce documents in accordance with the specifications set forth herein.
   15   The party issuing the non-party subpoena is responsible for producing to all other
   16   parties any documents obtained pursuant to that non-party subpoena.
   17         8.2    Meet and Confer Obligations. No Party may seek relief from the Court
   18   regarding compliance or non-compliance with this Order unless it has first met-and-
   19   conferred in good faith with the other Party and the Parties are unable to resolve the
   20   matter without Court intervention.
   21         IT IS SO STIPULATED.
   22   Dated: September 25, 2020             ARENT FOX LLP
   23
                                              By:    /s/ Franjo M. Dolenac
   24                                               Michael Cryan
                                                    Franjo M. Dolenac
   25
                                              Attorneys for Plaintiff
   26                                         WELLS FARGO BANK, NATIONAL
                                              ASSOCIATION, as securities intermediary
   27
   28
                                                    11
Case 2:19-cv-06791-CAS-GJS Document 46 Filed 10/06/20 Page 12 of 16 Page ID #:725



    1   Dated: September 25, 2020            McDOWELL HETHERINGTON LLP
    2
                                             By:    /s/ Erin E. Bennett
    3                                              Hutson B. Smelley
                                                   Erin E. Bennett
    4
                                             Attorneys for Defendant
    5                                        TRANSAMERICA LIFE INSURANCE
                                             COMPANY
    6
    7         I, Franjo M. Dolenac, in accordance with Local Rule 5-4.3.4, attest that all
    8   other signatories listed, and on whose behalf this filing is submitted, concur in the
    9   filing’s content and have authorized the filing.
   10
   11   Dated: September 25, 2020                          /s/ Franjo M. Dolenac
                                                                Franjo M. Dolenac
   12
   13
   14
              IT IS SO ORDERED.
   15
   16
        Dated: October 6, 2020
   17                                         GAIL J. STANDISH
                                              UNITED STATES MAGISTRATE JUDGE
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                   12
Case 2:19-cv-06791-CAS-GJS Document 46 Filed 10/06/20 Page 13 of 16 Page ID #:726



    1                                       EXHIBIT A
    2         The chart below describes the metadata fields to be produced in generic,
    3   commonly used terms which the producing party is to adapt to the specific types of
    4   Electronic Files it is producing, to the extent such metadata fields are included in
    5   the original electronic documents and can be customarily extracted as part of the
    6   electronic data discovery process. Any ambiguity about a metadata field is to be
    7   discussed with the receiving party prior to processing and production.
    8
             Field Name               Description
    9
             PRODBEG                  First Bates number of Electronic File or Hard Copy
   10                                 Document
   11
             PRODEND                  Last Bates number of Electronic File or Hard Copy
   12                                 Documents
   13
             PRODBEGATT               First Bates number of the first page in a parent/child
   14                                 relationship
   15
             PRODENDATT               Last Bates number of the last page in a parent/child
   16                                 relationship
   17
             ATTACH_COUNT             Number of attachments to an email or loose e-file
   18                                 with extracted children
   19
             PRODVOL                  Name of production volume on which Electronic or
   20                                 Hard Copy File is produced
   21
             PRODPARTY                Name of party producing Electronic File or Hard
   22                                 Copy Document
   23
             CUSTODIAN                Name of person from whom the Electronic File was
   24                                 collected, reviewed, and produced.
   25
   26        DUPCUSTODIAN             Name of any additional production custodians from
                                      whom email/documents were collected.
   27
   28
                                                  13
Case 2:19-cv-06791-CAS-GJS Document 46 Filed 10/06/20 Page 14 of 16 Page ID #:727



    1       Field Name            Description
    2       DOCTYPE               Populate with either Hard Copy, E-Mail, Attachment,
    3                             or E-Docs (i.e., loose or standalone files)

    4
            FROM                  The Names and SMTP email addresses of all
    5                             individuals included on the From line of an email or
                                  calendar item
    6
    7       TO                    The Names and SMTP email addresses of all
                                  individuals included on the To line of an email or
    8                             calendar item
    9
            CC                    The Names and SMTP email addresses of all
   10                             individuals included on the CC line of an email or
                                  Optional line of a calendar item
   11
   12       BCC                   The Names and SMTP email addresses of all
                                  individuals included on the BCC line of an email
   13
   14       SUBJECT               Subject line of email
   15
            DATE_SENT             Date email was sent (MMDDYYYY)
   16
   17       TIME_SENT             Time email was sent (HH:MM:SS)
   18
                                  Link to native file on the media received (e.g., Excel
   19       LINK                  attachment)
   20
            FILE_EXTEN            File extension of the email, attachment, or loose e-file
   21
   22       FILE_NAME             The file name of the email attachment or loose e-file
   23
   24       FILE_PATH             The original file path of the email or loose e-file

   25
            AUTHOR                The author of the loose e-file or e-file attachment
   26
   27       DATE_CREATED          The created date of the email attachment or loose e-
   28
                                             14
Case 2:19-cv-06791-CAS-GJS Document 46 Filed 10/06/20 Page 15 of 16 Page ID #:728



    1       Field Name            Description
    2                             file (MMDDYYYY)

    3
            DATE_MODIFIED         The last-modified date of the email attachment or
    4                             loose e-file (MMDDYYYY)

    5
            REDACTION             Populate with Yes or No to indicate whether
    6                             document contains redactions
    7
            CONFIDENTIALITY Populate with any confidentiality designation attached
    8                       to the document
    9
            HASH                  The MD5 or SHA-1 hash value generated when
   10                             processing the document
   11
            PASSWORD              Populate with Yes or No to indicate whether
   12                             document is password protected
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                            15
Case 2:19-cv-06791-CAS-GJS Document 46 Filed 10/06/20 Page 16 of 16 Page ID #:729



    1                                   EXHIBIT B
    2
         Field Name            Description
    3
         PRODBEG               First Bates number of Electronic File or Hard Copy
    4                          Document
    5
         PRODEND               Last Bates number of Electronic File or Hard Copy
    6                          Documents
    7
         PRODVOL               Name of production volume on which document is
    8                          produced
    9
         PRODPARTY             Name of party producing Electronic File or Hard
   10                          Copy Document
   11
         CUSTODIAN             Name of person from whom the Electronic File or
   12                          Hard Copy Document was collected, reviewed, and
                               produced.
   13
   14    DOCTYPE               Populate with either Hard Copy, E-Mail, Attachment,
                               or E-Docs (i.e., loose or standalone files)
   15
   16                          Populate with Yes or No to indicate whether
         REDACTION             document contains redactions
   17
   18                    Populate with any confidentiality designation attached
         CONFIDENTIALITY to the document
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                             16
